


EXHIBIT 10.335




FOURTH AMENDMENT TO SECURED LOAN AGREEMENT
AND PAYMENT GUARANTY


This FOURTH AMENDMENT TO SECURED LOAN AGREEMENT AND PAYMENT GUARANTY (this
“Amendment”), made as of the 28th day of March, 2014, by and among WOODLAND
HILLS HC PROPERTY HOLDINGS, LLC, NORTHRIDGE HC&R PROPERTY HOLDINGS, LLC, APH&R
PROPERTY HOLDINGS, LLC, WOODLAND HILLS HC NURSING, LLC, NORTHRIDGE HC&R NURSING,
LLC, and APH&R NURSING, LLC, each a Georgia limited liability company (each a
“Borrower,” and together, “Borrowers”), ADCARE HEALTH SYSTEMS, INC., a Georgia
corporation and formerly an Ohio corporation (“Parent”), ADCARE PROPERTY
HOLDINGS, LLC, an Ohio limited liability company, and ADCARE OPERATIONS, LLC, a
Georgia limited liability company (each a “Guarantor”, and together,
“Guarantors”), and KEYBANK NATIONAL ASSOCIATION, a national banking association,
its successors and assigns (“Lender”).
W I T N E S S E T H:
WHEREAS, Borrowers and Lender entered into that certain Secured Loan Agreement
dated as of December 28, 2012 (the “Original Loan Agreement”), pursuant to which
Lender made a $16,500,000 term loan to Borrowers (the “Loan”); and
WHEREAS, the Obligations of Borrowers are guaranteed by Guarantors pursuant to
the Guaranties, including but not limited to that certain Payment Guaranty dated
as of December 28, 2012 (the “Original Parent Guaranty”), from Parent in favor
of Lender; and
WHEREAS, the Original Loan Agreement and the Original Parent Guaranty have each
been amended by (i) that certain First Amendment to Secured Loan Agreement and
Payment Guaranty dated as of May 31, 2013, by and among Borrowers, Guarantors,
and Lender (the “First Amendment”), by (ii) that certain Second Amendment to
Secured Loan Agreement and Payment Guaranty by and among Borrowers, Guarantors,
and Lender dated as of June 27, 2013 (the “Second Amendment”), and by (iii) that
certain Third Amendment to Secured Loan Agreement and Payment Guaranty dated as
of November 14, 2013 (the “Third Amendment”) (the Original Loan Agreement and
the Original Parent Guaranty, as so amended, and as may be further modified,
consolidated, amended, restated, extended, renewed, or supplemented from time to
time, respectively referred to herein as the “Loan Agreement” and the “Parent
Guaranty”);
WHEREAS, the outstanding principal amount of the Loan has previously been
reduced to $15,400,000 by virtue of a partial prepayment by Borrowers; and
WHEREAS, Loan Parties have requested certain waivers and that certain terms of
the Loan Agreement and the Parent Guaranty be modified and amended as
hereinafter set forth; and
WHEREAS, Lender has agreed to such waivers, modifications and amendments as set
forth herein, subject to the terms and conditions hereinafter set forth.
WHEREAS, all capitalized terms used herein have the meanings ascribed thereto in
the Loan Agreement unless otherwise provided herein;




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Amendment hereby agree as follows:
1.    Waivers. Lender acknowledges that (a) Parent has advised that it failed to
comply with the AdCare Total EBITDAR to AdCare Fixed Charges ratio of 1.15 to
1.0 for the fiscal quarter ending December 31, 2013 as required pursuant to
Subparagraph 6(c)(i)(B) of the Parent Guaranty; (b) Borrowers have advised that
they failed to comply with Section 10.1(w)(iii) of the Loan Agreement, by
permitting the Implied Debt Service Coverage for the Projects to be less than
1.20 to 1.0 for the three fiscal quarters ending December 31, 2013; and
(c) Borrowers have advised that they failed to comply with the requirement of
Section 4.4(b) of the Loan Agreement that Borrowers make a Sinking Fund Payment
due on March 1, 2014 by virtue of the Abington Adjusted EBITDA being less than
$450,000 for the trailing three (3)-month period ended on December 31, 2013, on
an annualized basis (the events described in clauses (a), (b) and (c),
collectively, the “Events”). Lender hereby waives any Default or Event of
Default that may exist solely as a result of the Events described in clauses
(a), (b) and (c) only.    
 
2.    Amendment to §2.1 of the Loan Agreement. Section 2.1 of the Loan
Agreement, Defined Terms, is modified and amended as follows:


(a)The following new definitions are hereby inserted in Section 2.1 in their
appropriate alphabetical sequence:


“2014 Fee Agreement: The Agreement Regarding Exit Fees dated as of the Fourth
Amendment Effective Date, executed by and among Borrowers, Guarantors and
Lender, as the same may be modified, amended, supplemented, restated or replaced
from time to time.
Fourth Amendment: The Fourth Amendment to Secured Loan Agreement and Payment
Guaranty dated as of March [__], 2014 by and among Borrowers, the Guarantors and
the Lender.
Fourth Amendment Effective Date: The date on which the conditions to
effectiveness of the Fourth Amendment, as described in Paragraph 9 of the Fourth
Amendment, are satisfied.”
(b)    The definitions of Borrower Total Adjusted EBITDA and Operating Expenses
are amended to delete references therein to “$1,000.00” per bed annual
replacement reserves, and to substitute in lieu of the deleted amount references
to “$500.00” per bed annual replacement reserves,


(c)    The existing definition of “Assumed Debt Service” is deleted in its
entirety and the following new definition is inserted in lieu thereof:


“Assumed Debt Service: For any period, the aggregate installments of principal
and interest that would be required for the Loan (net of any cash collateral
held in the Cash Collateral Account as of the close of Lender’s business on the
last Business Day of such period) calculated based upon a thirty (30) year
amortization schedule and an assumed per annum interest rate of six and one-half
percent (6.50%). Notwithstanding the foregoing, for purposes of calculating
Assumed Debt Service to determine whether the Borrower may request that the
Lender release the cash from the Cash Collateral Account (described in
Subparagraph 6(e) of the Parent Guaranty), Borrowers will use the gross Loan
amount (i.e., not net of cash collateral) to calculate Assumed Debt Service.”




--------------------------------------------------------------------------------




(d)    The existing definition of “Parent Guaranty” is deleted in its entirety
and the following new definition is inserted in lieu thereof:


“Parent Guaranty: As such term is defined in Section 4.2(c), as such guaranty
may be amended, modified, extended, renewed, restated or replaced from time to
time.”
(e)    The existing definition of “Sinking Fund Period” is deleted in its
entirety and the following new definition is inserted in lieu thereof:


“Sinking Fund Period: Any period commencing upon the occurrence of any Event of
Default and ending on the date, if any, on which Lender waives such Event of
Default in writing.”
3.    Amendment to Section 4.4 of the Loan Agreement. Section 4.4 of the Loan
Agreement, Prepayments, is modified and amended by deleting the first two
sentences of Section 4.4(b) in their entirety, and by inserting the following
language in lieu of the deleted language:


“Upon the occurrence and during the continuation of an Event of Default (and
assuming the Obligations shall not have been accelerated pursuant to
Section 15.1), Borrowers shall make monthly Sinking Fund Payments to Lender on
the first day of each calendar month during the Sinking Fund Period, commencing
on the first day of the first full calendar month of the Sinking Fund Period.
Failure of Borrowers to make any Sinking Fund Payment required by this paragraph
shall constitute an Event of Default.”
4.    Amendment to Section 7.7 of the Loan Agreement. Section 7.7 of the Loan
Agreement, Exit Fees, is modified and amended by deleting the existing language
thereof in its entirety and substituting in lieu thereof the following:


“7.7. Exit Fee. Borrowers will pay to Lender the exit fees specified in the 2014
Fee Agreement, at the times, in the amounts and under the circumstances
specified therein, and all such amounts shall constitute Obligations.
6.    Amendment to §9.5 of the Loan Agreement. Section 9.5 of the Loan
Agreement, Special Collateral Account, is modified and amended by adding the
following sentence immediately prior to the last sentence of said Section:


“Borrowers hereby request and direct Lender to transfer funds from the Special
Collateral Account to the Cash Collateral Account on the Fourth Amendment
Effective Date in an amount necessary to cause $2,000,000 to remain in the Cash
Collateral Account immediately after application of $3,400,000 from the Cash
Collateral Account on such date to reduce the outstanding principal amount of
the Loans (as provided in the Fourth Amendment), and Lender hereby consents to
and agrees to make such transfer to the Cash Collateral Account.”
7.    Amendment to §10.1(w) of the Loan Agreement. Section 10.1(w) of the Loan
Agreement, Implied Debt Service Coverage, is modified and amended by deleting
the existing language thereof in its entirety and substituting in lieu thereof
the following:


“(w) Implied Debt Service Coverage. Borrower shall not permit the Implied Debt
Service Coverage for the Projects, tested quarterly at the end of each fiscal
quarter commencing with the fiscal quarter ending March 31, 2014, to be less
than (i) 1.4 to 1.0 for the fiscal quarter ending March 31, 2014, (ii) 1.6 to
1.0 for the two (2) fiscal quarters ending June 30, 2014,




--------------------------------------------------------------------------------




(iii) 1.6 to 1.0 for the three (3) fiscal quarters ending September 30, 2014,
and (iv) 1.75 to 1.0 for the four (4) fiscal quarters ending December 31, 2014
and thereafter on a rolling four (4) quarter basis.”
8.    Amendment to Subparagraph 6(c) of the Parent Guaranty.
Subparagraph 6(c)(i) of the Parent Guaranty is modified and amended by deleting
the existing language thereof in its entirety and substituting in lieu thereof
the following:


“(c)(i) Guarantor shall not permit the ratio of AdCare Total EBITDAR (as
hereinafter defined) to AdCare Fixed Charges (as hereinafter defined), in each
case tested as of the end of each fiscal quarter, to be less than (A) 0.85 to
1.0 on a trailing one (1) quarter basis for the test period ending March 31,
2014, (B) 0.95 to 1.0 on a trailing two (2) quarter basis for the test period
ending June 30, 2014, (C) 1.0 to 1.0 on a trailing three (3) quarter basis for
the test period ending September 30, 2014 (D) 1.10 to 1.0 on a trailing four (4)
quarter basis for the test period ending December 31, 2014, and (E) 1.15 to 1.0
on a trailing four (4) quarter basis thereafter.”
9.    Amendment to Subparagraph 6(e) of the Parent Guaranty. Subparagraph 6(e)
of the Parent Guaranty is amended by adding the following after the last
sentence thereof:


“Notwithstanding anything to the contrary contained herein, Guarantor authorizes
and directs Lender to apply the sum of Three Million Four Hundred Thousand
Dollars ($3,400,000) from funds on hand in the Cash Collateral Account on the
Fourth Amendment Effective Date, to reduce the outstanding balance of the Loan
from Fifteen Million Four Hundred Thousand Dollars ($15,400,000) to Twelve
Million Dollars ($12,000,000), and to retain the balance remaining in the Cash
Collateral Account, in the minimum amount of Two Million and 00/100 Dollars
($2,000,000), as cash collateral, which amounts shall be subject to the other
terms and provisions set forth herein and in the other Loan Documents. Lender
agrees that, at such time as Borrowers’ Implied Debt Service Coverage for the
Projects (calculated without netting out amounts then held as cash collateral in
the Cash Collateral Account) shall be greater than or equal to 2.0 to 1.0 on a
trailing four (4)-quarter basis for three consecutive fiscal quarters, and
provided that no Default or Event of Default then exists, Lender will refund to
Guarantor all amounts then remaining in the Cash Collateral Account. Until such
time, Lender reserves unto itself the full rights and privileges given to it
under this Guaranty and the Loan Agreement to apply any cash collateral to the
Guaranteed Obligations and retains the sole dominion and control of the Cash
Collateral Account, as described in the Loan Agreement.”
10.    No Other Amendments, Waivers. The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided or permitted herein,
operate as an amendment or waiver of any right, power or remedy of Lender under
the Loan Agreement, the Parent Guaranty, or any of the other Loan Documents; nor
shall it constitute an amendment or waiver of any provision of the Loan
Agreement, the Parent Guaranty, or any of the other Loan Documents. Except for
the amendments expressly set forth above, the text of the Loan Agreement, the
Parent Guaranty, and all other Loan Documents shall remain unchanged and in full
force and effect, Borrowers and Guarantors hereby ratify and confirm their
respective obligations thereunder, as herein modified and amended. This
Amendment shall not constitute a course of dealing with Lender at variance with
the Loan Agreement, the Parent Guaranty, or the other Loan Documents such as to
require further notice by Lender to require strict compliance with the terms of
the Loan Agreement, the Parent Guaranty, and the other Loan Documents in the
future.




--------------------------------------------------------------------------------




11.    Conditions of Effectiveness. This Amendment shall become effective as of
the date hereof when, and only when, the following conditions have been met to
the satisfaction of Lender:


(a)    Counterparts of this Amendment duly executed by each Borrower and each
Guarantor have been received by Lender;


(b)Counterparts of the 2014 Fee Agreement duly executed by each Borrower and
each Guarantor have been received by Lender;


(c)Funds in the amount of Three Million, Four Hundred Thousand and No/100
Dollars ($3,400,000) shall have been transferred from the Cash Collateral
Account and applied to the outstanding principal balance of the Loan;


(d)The representations and warranties made pursuant to Section 10 of this
Amendment shall be true and correct; and


(e)The Loan Parties have paid all reasonable and documented expenses incurred by
Lender in connection with the execution and delivery of this Amendment, together
with reasonable fees and actually incurred expenses of Lender’s counsel with
respect to the Loan and the Loan Documents, whether relating to this Amendment
and related post-closing matters, or otherwise.


12.    Representations and Warranties. Each of the Loan Parties represents and
warrants as follows:


(a)    The execution, delivery and performance by each Borrower and each
Guarantor of this Amendment are within each such party’s legal powers, have been
duly authorized by all necessary shareholder, partner or member action and do
not contravene (i) any such Borrower’s or any such Guarantor’s organizational
documents, respectively, or (ii) any law or contractual restriction binding on
or affecting such Person;


(b)    No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority, except for those already obtained or made, is
required for the due execution, delivery and performance by any Borrower or any
Guarantor of this Amendment;


(c)    This Amendment constitutes the legal, valid and binding obligations of
each such party, enforceable against such Person in accordance with their
respective terms, provided that enforcement may be limited by bankruptcy,
insolvency, liquidation, reorganization, reconstruction and other similar laws
affecting enforcement of creditor’s rights generally and except to the extent
that availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefore may
be brought;


(d)    All of the representations and warranties of the Loan Parties in the Loan
Documents are true and correct in all material respects as of the date hereof
(or if such representations and warranties by their terms relate solely to an
earlier date, then as of such earlier date); and


(e)    No Default or Event of Default is existing and none would result, in each
case upon this Amendment becoming effective and after giving effect hereto.


13.    Reaffirmation of Guaranties. By execution of this Amendment, each
Guarantor reaffirms and restates its guaranty of the Obligations pursuant to its
Guaranty and agrees that its obligations thereunder




--------------------------------------------------------------------------------




are not released, diminished, impaired or reduced or otherwise adversely
affected by this Amendment, except as expressly provided herein with respect to
the Parent Guaranty.


14.    Release of Claims. As further consideration to induce the Lender to
execute, deliver and perform this Amendment, each Borrower and each Guarantor
hereby represents and warrants that there are no claims, causes of action,
suits, debts, obligations, liabilities, defenses, counterclaims, or demands of
any kind, character or nature whatsoever, fixed or contingent, which such
Borrower or such Guarantor may have, or claim to have, against the Lender in
connection with the Loan, the Loan Agreement and the other Loan Documents, and
each Borrower and each Guarantor hereby releases, acquits, and forever
discharges the Lender, and each and every past and present subsidiary,
affiliate, stockholder, officer, director, agent, servant, employee,
representative, and attorney of the Lender (collectively, the “Released
Parties”), from any and all claims, causes of action, suits, debts, liens,
obligations, liabilities, demands, losses, costs and expenses (including
attorneys' fees) of any kind, character, or nature whatsoever, known or unknown,
fixed or contingent, which such Borrower or such Guarantor may have or claim to
have now against each of such Released Parties from the beginning of time until
and through the Fourth Amendment Effective Date.


15.    Reference to and Effect on the Loan Documents. Upon the effectiveness of
this Amendment, on and after the date hereof: (a) each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Loan Agreement, and each reference in the other Loan Documents
to the “Loan Agreement,” “thereunder,” “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as amended and modified hereby, and (b) each reference in the Parent
Guaranty to “this Guaranty,” “hereunder,” “hereof” or words of like import
referring to the Parent Guaranty, and each reference in the other Loan Documents
to the “Parent Guaranty,” “thereunder,” “thereof” or words of like import
referring to the Parent Guaranty, shall mean and be a reference to the Parent
Guaranty as amended and modified hereby and as amended by the First Amendment,
the Second Amendment, and Third Amendment.


16.    Costs, Expenses and Taxes. Borrowers agree to pay on demand all
reasonable out-of-pocket expenses of Lender actually incurred in connection with
the preparation, execution and delivery of this Amendment and the other
instruments and documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of Lender’s counsel
with respect thereto and with respect to advising Lender as to its rights and
responsibilities hereunder and thereunder.


17.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to the conflict of
laws principles thereof.


18.    Loan Document. This Amendment shall be deemed to be a Loan Document for
all purposes.


19.    Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile or other electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.


[The remainder of this page is intentionally left blank]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.
BORROWERS:
WOODLAND HILLS HC PROPERTY HOLDINGS, LLC

NORTHRIDGE HC&R PROPERTY HOLDINGS, LLC
APH&R PROPERTY HOLDINGS, LLC, each a Georgia limited liability company,


By: /s/ Boyd P. Gentry            
Name:    Boyd P. Gentry
Title:    Manager






WOODLAND HILLS HC NURSING, LLC
NORTHRIDGE HC&R NURSING, LLC
APH&R NURSING, LLC each a Georgia limited liability company,


By: /s/ Boyd P. Gentry            
Name:    Boyd P. Gentry
Title:    Manager








[SIGNATURES CONTINUED ON FOLLOWING PAGE]




--------------------------------------------------------------------------------






[Execution of Fourth Amendment to Secured Loan Agreement
and Payment Guaranty Continued]




GUARANTORS:
ADCARE HEALTH SYSTEMS, INC.,

a Georgia corporation
        


By: /s/ Ronald W. Fleming            
Name:    Ronald W. Fleming
Title:    Chief Financial Officer




ADCARE OPERATIONS, LLC, an Ohio limited liability company




By: /s/ Boyd P. Gentry            
Name:    Boyd P. Gentry
Title:    Manager




ADCARE PROPERTY HOLDINGS, LLC, a Georgia limited liability company




By: /s/ Boyd P. Gentry            
Name:    Boyd P. Gentry
Title:    Manager
  












[SIGNATURES CONTINUED ON FOLLOWING PAGE]




--------------------------------------------------------------------------------






[Execution of Fourth Amendment to Secured Loan Agreement
and Payment Guaranty Continued]




LENDER:
KEYBANK NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Eric Hafertepen
 
Name:
Eric Hafertepen
 
Title:
Vice President















 








